Citation Nr: 1342573	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In November 2009, the Board remanded this case for further evidentiary development.  

In a January 2011 decision, the Board, in relevant part, denied the Veteran's claim of entitlement to service connection for residuals of a left knee injury.  In April 2011, the Board denied the Veteran's motion for reconsideration of the January 2011 denial of the claim.  The Veteran appealed the January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's January 2011 decision with respect to the issue of service connection for residuals of a left knee injury and remanded the claim for readjudication consistent with the Court's Memorandum Decision.  

In April 2013, the Board remanded the claim for additional development which has been completed, and the case has been returned to the Board for appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

As noted above, the Board remanded this matter in April 2013 to provide the Veteran with an examination.  The Board specifically instructed the VA examiner to 
opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed disability of the left knee had its onset during or was caused by any incident of the Veteran's military service, to specifically include the 1956 football related left knee injury as alleged by the Veteran.  

The Board directed the examiner to 
specifically acknowledge and address notation on a February 1961 reserve examination report of a history of swollen joints during football season; the Veteran's statements of record as to the 1956 left knee injury with left knee problems ever since, and the need to ice his knee during sports participation ever since; the July 2007 buddy statement from the officer in charge of football program and who allegedly witnessed the claimed 1956 left knee injury; newspaper clippings that suggest that the Veteran was a key player on the football team during service; and all relevant medical records.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2013.  In noting a diagnosis of left knee degenerative arthritis, the examiner opined that it was less likely than not (less than 50 percent probability) that the disability was incurred in or caused by service.  In support of his opinion, the examiner stated that while there was a buddy statement confirming the Veteran's assertion as to a left knee in 1956 in a football game, the service treatment records, including the examination report at service separation, were negative for any such disability.  The examiner also cited to the 40 years lapse of time from that injury.  

 The Board finds that the VA examination report is insufficient.  The examiner did not address the evidence listed by the Board, other than the buddy statement.  In this regard, although the VA examiner cited to the Veteran's buddy statement, he appeared to have accorded little to no weight to that statement.  Additionally, the examiner did not address the Veteran's competent and credible statements regarding his left knee injury in service as specifically instructed by the Board.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Furthermore, the examiner relied on the negative evidence of record in rending his opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Therefore, the Board has no choice but to remand this matter for yet another examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any currently diagnosed left knee condition with an examiner other than the one who rendered the June 2013 examination report.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, a copy of the April 2013 remand, as well as this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.

After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed disability of the left knee had its onset during or was caused by any incident of the Veteran's military service, to specifically include the 1956 football related left knee injury as asserted by the Veteran.  

The examiner must specifically acknowledge and address notation on a February 1961 reserve examination report of a history of swollen joints during football season; the Veteran's statements of record as to the 1956 left knee injury with left knee problems ever since, and the need to ice his knee during sports participation ever since; the July 2007 buddy statement from the officer in charge of football program and who allegedly witnessed the claimed 1956 left knee injury; newspaper clippings that suggest that the Veteran was a key player on the football team during service; and all relevant medical records.  A full rationale for all opinions and conclusions must be provided.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



